Citation Nr: 0726877	
Decision Date: 08/28/07    Archive Date: 09/04/07	

DOCKET NO.  06-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  During October and November 2004, the veteran's 
uncontrolled blood sugar levels caused some semi-delusional 
thinking, but since November 2005 he has been oriented times 
three and alert with normal thought processes, and he has 
manifested coherent and normal speech.

2.  The treating psychologist administered tests (which have 
not been validated for persons over the age of 65) that show 
that the veteran has passive ideation of suicide, obsessions, 
panic attacks that leave him unable to function during the 
day, and that he feels irritable or has fits of anger half 
the time.  

3.  The treating psychologist describes the veteran as 
unshaved, dressing in old-looking clothes, looking very sad, 
spending his day languishing in his rocking chair tortured by 
memories from Guam, and feeling distant and cut-off from 
people at least once per week; the treating psychologist in 
August 2005 and May 2007 assigned the veteran a global 
assessment of functioning (GAF) score of 21.

4.  The VA staff psychiatrist who oversees the veteran's 
medications noted that the veteran was calm, denied suicidal 
ideation, denied depression symptoms and anxiety symptoms, 
was coherent and made jokes, exhibited adequate impulse 
control, and had been married for 63 years; his report is 
silent as to obsessive rituals, personal hygiene, and any 
difficulty in adapting to stressful circumstances; from March 
2006 to August 2006, he assigned GAF scores that range from 
49 to 65.

5.  The December 2005 compensation and pension (C & P) 
examiner found the veteran to have normal speech and normal 
thought processes with no perception problems, to be able to 
do chores around the house, and to be able to take care of 
his blood sugar levels; he recorded that the veteran dressed 
well and denied that any stressful events had occurred 
recently; he felt the veteran kept in touch with his family 
and friends and had a very good relationship with his family; 
he assigned a GAF score of 55.

6.  On a typical day, the veteran buys donuts and coffee for 
his wife and himself, goes home and enjoys that, monitors his 
blood sugar levels, does some chores around the house, 
supervises a young man who works on the farm next door, takes 
a nap, and brings his daughter home from work.

7.  The veteran regularly receives phone calls from people in 
the construction business asking him advice, sometimes does 
small projects for which he gets paid, and recently worked as 
an extra in a movie.  

8.  The veteran attends a weekly worship service and church 
meetings three times a week, goes out for breakfast every 
Saturday with a friend and goes out to dinner every Friday 
night with his wife.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 and 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the evidence reflects that since the veteran filed his 
claim, his PTSD has remained relatively stable, making staged 
ratings inappropriate with respect to that disability.  

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 50 percent disability rating 
for the veteran's PTSD disability under Diagnostic Code 9411, 
effective from July 26, 2005.  On appeal, the Board will 
consider the criteria for the two higher mental disorder 
ratings to determine if an increased rating is warranted.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  speech intermittently 
illogical, obscure or irrelevant; spatial disorientation; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
in personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (general rating formula for 
mental disorders).  

For a 100 percent rating, the evidence must show total 
occupational and social impairment due to such symptoms; 
gross impairment in thought processes or communication; 
persistent delusional or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (general rating formula for mental disorders).

The record shows none of the symptoms listed for a 
100 percent rating.  Not one examiner has determined that the 
veteran has any of those symptoms.  As a result, the record 
does not demonstrate the total occupation and total social 
impairment required for the assignment of a 100 percent 
rating.  

As for the symptoms listed for a 70 percent rating, there is 
conflicting medical evidence in the record about some of 
those symptoms.  While many of those symptoms are included in 
the results given by the veteran's treating psychologist, the 
treating psychologist's findings are contrary to the findings 
of the psychiatrist overseeing the veteran's medication, the 
C&P examination report, and the sworn testimony of the 
veteran himself. 

The reports of the staff psychiatrist and the C & P examiner 
show no evidence of illogical speech, spatial disorientation, 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.  To the contrary, these reports 
indicate that since the veteran's medications have been 
adjusted, he has been in good spirits, has had a good 
relationship with his wife and four grown children, has kept 
in touch with family and friends, and has continued to work 
even in his 80's.  These findings are consistent with the 
testimony of the veteran at his hearing before the 
undersigned Veterans Law Judge.  The veteran's testimony 
makes clear that he keeps active as much as possible, 
interacts regularly and well with other people, and functions 
very well on a daily basis.  

The treating psychologist's findings, however, are very 
different.  For example, the treating psychiatrist described 
the veteran as unshaven, dressing in old looking clothes and 
looking very sad, spending his day languishing in a rocking 
chair tortured by the memories of Guam.  No other medical 
record or report, including the medical treatment records at 
the VA facility from April 2003 to February 2006, includes a 
comment on the veteran's poor personal hygiene.  And the 
mental health reports all indicate the veteran's various 
activities.  

The treating psychologist's tests show that the veteran has 
high levels of compulsive behavior, but no other examiner has 
found that to be so.  The treating psychologist provides no 
details as to what that compulsive behavior might be.  He 
merely provides test results with a list of symptoms and the 
obsessions box checked.  

As for the treating psychologist reporting that the veteran's 
panic attacks leave  him unable to function or feeling 
distant from people, the veteran's testimony conflicts with 
that assessment.  He described a typical day where he 
successfully interacts with others and completes many chores.  
He continues to work, he visits with a friend regularly, he 
picks his daughter up from work everyday to bring her home, 
and he monitors his diabetic condition.  These activities are 
in sharp contrast to the description of a person sitting in a 
rocking chair unable to forget the past.

And the treating psychologist finds that the veteran has 
suicidal ideation, whereas the other medical evidence 
indicates that since the veteran began taking Zoloft, he has 
consistently denied suicidal ideation.  
  
It is unclear why the treating psychologist's reports are so 
markedly different from the rest of the record.  Some of the 
tests that he administered, however, contained a caveat that 
the test had been validated for people up to the age of 65.  
The test results caution that since the veteran is in his 
80's, the test results may not be accurate and the 
interpreter should take that into consideration.  The record 
does not explicitly show that the treating psychologist did 
that. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With respect to 
the treating psychologist's findings, the record contains 
only one treating note from this psychologist.  Although he 
provided two letters to support the veteran's claim, the 
notes from his regular sessions with the veteran are not part 
of the record.  Thus, there are no details from which to 
understand how he reached his conclusions.  Because the 
evidence from the treating psychologist is based on tests 
that may not be valid for this particular veteran, contain 
little description of specific facts on which the 
conclusions, provide no rationale for the conclusions, and 
most importantly, are completely at odds with the rest of the 
record, this psychologist's conclusions will be given very 
little weight.  

The veteran's representative argued at the hearing before the 
Board that the treating psychologist's findings should be 
given more weight than the findings of the C&P examiner 
because there have been many complaints filed against the C&P 
examiner who conducted the veteran's December 2005 
examination.  He submitted a copy of a letter that purported 
to be from a decision review officer complaining about how 
poor the reports from that examiner generally were.  The copy 
submitted to the Board was not signed and the sender's name 
had been redacted.  

The Board has carefully considered the complaints of the 
veteran's representative. For purposes of compensation 
claims, medical evidence is considered competent if it is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, and opinions.  38 C.F.R. § 3.159(a)(1).  The 
December 2005 C&P examination was conducted by a physician 
and neither the veteran nor the unsigned complaint letter 
challenges the physician's credentials.  Thus, the C&P 
examination report is competent medical evidence.  

As for its credibility, the December 2005 C&P examination 
report, on its face, contains nothing to indicate that there 
was an inadequate examination.  The doctor recorded that the 
claims folder had been reviewed and the report reflects his 
awareness of the veteran's combat experiences, family 
situation, and regular activities.  The information taken 
from the veteran is consistent with evidence appearing 
elsewhere the record-namely, in the notes of the 
psychiatrist monitoring the veteran's medication and in the 
personal testimony of the veteran.  While the report does not 
contain a lot of detail, it contains a few statements under 
each of the headings of VA's Initial Evaluation of PTSD 
report. Furthermore, those notes support the examiner's 
summary of findings.  

The veteran's representative has identified no specific 
errors in the report or in the veteran's examination itself.  
Rather, he relies on the general complaints of the 
unidentified person in the unsigned letter.  Since the letter 
was unsigned and the sender unidentified, the Board assigns 
very little weight to the complaints contained within it.  
But even if it were true that there had been complaints about 
the sufficiency of the examiner's reports in general, as 
discussed above, this particular C&P examination report 
contains information consistent with evidence elsewhere in 
the record and is sufficient competent medical evidence to 
decide the claim.  Thus, the Board finds it to be competent, 
credible evidence.  

Since the medical evidence of the C&P examination report and 
the notes of the psychiatrist monitoring the veteran's 
medication, as well as the lay evidence provided by the 
veteran's sworn testimony, indicate that the veteran does not 
manifest the symptoms described in the rating criteria for a 
70 percent rating, no higher rating is warranted here.  
Moreover, while the evidence indicates that the veteran's 
health may have been worse at a time before his claim was 
filed, due to problems in controlling his blood sugar levels, 
since the filing of the claim, the evidence does not show any 
changes in his condition that would warrant staged ratings.  
 
Nor is a different result warranted by applying the 
reasonable doubt doctrine.  When there is a proximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimants favor.  
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the only evidence of any 
symptoms included in the 70 percent rating criteria have been 
found to be less credible than the evidence contained 
elsewhere in the record.  Thus, the veteran's disability 
picture does not more nearly approximate the higher rating 
nor does the record reflect reasonable doubt about the proper 
rating because the evidence against an increased rating is 
much greater than that in favor.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) (benefit-of-the-doubt rule is 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's November 2005 letter describing the evidence needed 
to support the veteran's service connection claim was timely 
mailed before the May 2006 rating decision that granted 
service connection for PTSD.  That letter described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and invited the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
March 2006 letter addressing what evidence was necessary with 
respect to the rating criteria and the effective date of an 
award for service connection was also sent before the 
May 2006 rating decision.  

The issue on appeal involves entitlement to a higher initial 
evaluation, an issue that did not arise until the veteran 
filed a notice of disagreement after the May 2006 rating 
decision.  Increased initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection, and a separate notice for downstream issues is 
not required when the veteran was provided adequate notice 
for the service connection claim.  VAOPGCPREC 8-2003.  In any 
event, the December 2006 statement of the case identified the 
specific rating criteria that applied to the veteran's claim.  
Thus, VA met its notification duty with respect to this 
veteran's claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's claims folder and VA treatment 
records, by conducting a C&P examination, and by providing 
the veteran with the opportunity to present sworn testimony 
in support of his claim.  


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.


	
                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


